The stolen five-passenger Ford car was found near a shack occupied by the appellant and Hays, and apparently occupied by no one else. A Ford roadster was also found nearby. The factory numbers upon each of the cars had been changed, also the license and seal numbers. The steering wheels and part of the tires on the two cars had been interchanged, and a spotlight which had been on the five-passenger car was found on the roadster. Appellant claimed the ownership of the five-passenger car and Hays claimed the roadster, and each exhibited a bill of sale.
Appellant's defense was the purchase of the touring car. To meet this defense, it was relevant to show that the steering wheel and some of the tires which were on the touring car when recovered, were parts of the roadster which was stolen. These facts brought the appellant into the possession of a part of the stolen roadster and tended to rebut his defensive theory and evidence to the effect that he was an innocent holder by purchase of the touring car. Clay v. State, 85 Tex.Crim. Rep.; Berry v. State, 87 Tex.Crim. Rep.; Tillman v. State,88 Tex. Crim. 10, 225 S.W. Rep., 165. From the relation of the appellant and Hays to the cars and to each other and the condition in which the cars were found with the interchanged parts and altered numbers the inference was deducible that the appellant and Hays were acting together. There was evidence received, without objection, that the roadster was stolen, and the mere fact that it was also shown that it was delivered to the Railroad Commission, if not relevant, was not important.
As qualified, the bill complaining of the proof that other cars were taken by the officers to Graham that night reveals no error, it appearing from the qualification that there was no evidence that the other cars were stolen cars.
The motion for rehearing is overruled.
Overruled.